Devens, J.
Warren Fisher having been declared a bankrupt, the defendant, who had made a paid-up policy of insurance for the sum of $4000 payable to Fisher on January 30, 1886, but if he should die before that date payable immediately to his wife, Virginia E. Fisher, authorized Henry T. Blodget to give the cash value of $3000 for the policy if the same- could be purchased within thirty days, informing him that Fisher and his wife were the only persons known to be interested in the policy.
In this policy Mrs. Fisher had a distinct interest, which did not pass to the assignees in bankruptcy of Warren Fisher. Knickerbocker Ins. Co. v. Weitz, 99 Mass. 157. Gould v. Emerson, 99 Mass. 154. Potter v. Spilman, 117 Mass. 322. Unity Assurance Association v. Dugan, 118 Mass. 219. The plaintiff purchased of the assignees in bankruptcy their interest in the, policy, and received the same from them; and all papers necessary to be executed either by him or Mrs. Fisher to give the defendant by surrender a complete release from its liability on the policy were within the time fixed transmitted to the defendant by Blodget.
The defendant has paid to Blodget the sum of $3000, of which sum $2000 has been paid to the plaintiff, the remainder being detained by Blodget on the ground that he has a claim against Warren Fisher; and,the defendant contends that its liability upon the contract, authorized by it to be made and of which it has received the full benefit, is at an end, because it has paid the full sum to Blodget, who received such sum, not as the defendant’s agent, but as the agent of the plaintiff. It further contends that the present plaintiff can only recover the value of the interest which the assignees in bankruptcy took in the *403policy, and has no right or authority to recover for the interest which Mrs. Fisher had in the policy for her own benefit.
It has been found as a fact, that throughout this transaction Blodget acted as the agent of the defendant, and not of the plaintiff, and this finding is well sustained upon the evidence. He had the distinct authority of the defendant to purchase for a particular sum, being careful that he got possession of all the interests which existed in the policy, and this he did. He receipted for the policy to the plaintiff as forwarded to the defendant, receiving it as surrendered for cash value, signing this receipt as “ manager.” The extent of his general agency for the defendant is not very important, nor whether he actually transmitted a copy of this receipt to the defendant. As appears by his correspondence, he advertised himself as manager with its knowledge, and it is sufficient for this case that he had an ample authority to make this particular purchase. The Assignment of the plaintiff was indeed made to Blodget on December 26, while the paper signed on that day by Mrs. Fisher was in form a request that the defendant should pay the surrender value, and a surrender and transfer of her right to the company. On a subsequent day, December 29, she was induced to sign a paper transferring her interest in the policy to Blodget. But whatever might be the form in which the papers were made, whether to Blodget personally or not, if he was acting as agent for the defendant, the company was responsible for that which he agreed should be done. It was in evidence “ that after the purchase from the assignees it was necessary to perfect the title, and that the assignments put in evidence were prepared and executed accordingly; that Blodget said it could not be corrected otherwise.” Nothing is more common than for an agent to use his own name in transacting a business where releases are necessary, and the fact that he thus sees fit to conduct the business cannot affect the other party. It is difficult to see any time when, or any act by which, the plaintiff or Mrs. Fisher adopted him as an agent, nor does it even appear by the correspondence of the defendant that it so regarded him, although, at his request, it changed the form of the check sent to him, for the purpose of enabling him to carry out his scheme for making Mrs. Fisher pay her husband’s debt.
*404The plaintiff was also entitled to represent Mrs. Fisher so as to receive her interest in the policy. He had the assignment of the policy, the legal title was in him, but he had no right to surrender it without her assent. As the plaintiff was bound to protect Mrs. Fisher’s interest, when she executed a paper requesting that the defendant pay the surrender value, and, as a part of the same transaction, the authorized agent of the defendant received from the plaintiff the policy “as surrendered for cash value,” the jury were justified in finding that the defendant treated the plaintiff, who was the legal holder- of the policy, as representing all the interests in it. Mrs. Fisher did not indeed execute an assignment of her interest to the plaintiff, but she consented to the contract made by the receipt with him, and looked to him, as her trustee, to pay her her proper proportionate share. Had there been a contract with her by which she had agreed with the defendant’s agent to sell her interest, some price would have been named for it; an interest so valuable would not have been parted with unless this had been fixed. It is for the reason that the only object was to perfect the title in the plaintiff, to enable him to receive the money, that no agreement on this subject was made. When this was done, and payment made to the plaintiff, her proper share of the $3000, which was alike the agreed price and “ the cash value,” would be readily ascertained by rules well known to experts in this class of securities.
These suggestions cover the objections to the instructions as given, which appear to us well adapted to enable the jury to dispose properly and intelligently of the cause, as well as the exceptions of the defendant on account of the failure to give certain instructions requested by it. We proceed briefly to examine them. The first instruction was given as requested. The second and fourth are not important in the aspect of the case as presented, as they only relate to the amount which the plaintiff could recover if not entitled to recover the full contract price. They have reference only to the rights of the plaintiff and Mrs. Fisher inter sese. The third was sufficiently given by pointing out the distinct interests of the assignee of Warren Fisher and of his wife in the policy. Given in the form in which the plaintiff requested, it would have conveyed the idea that the *405assignee was not entitled to the contract. The fifth instruction, if given as requested, would have conveyed the impression that, even if an agreement had been made with the plaintiff to pay him the whole cash value, if he received the amount advanced by him, he could not recover, which would have been erroneous. However little or much he had advanced, if, as her trustee, he had made an arrangement with the other party interested to surrender the policy, he would be entitled to recover for her benefit as the legal holder of the policy. The sixth and seventh instructions should not have been given. The plaintiff had a right to show, as against the defendant, that the form of the papers was arranged by its agent, and assented to by him as a convenient mode pointed out by the agent to place the securities in the condition desired by the defendant, and which would be satisfactory to it in the surrender of the policy.

Exceptions overruled.